Citation Nr: 1225850	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-09 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Service connection for posttraumatic stress disorder (PTSD) due to sexual assault.  

2.  Entitlement to an effective date earlier than August 19, 2004 for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2005 and June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  

The Board notes that the Veteran's claims were certified for appeal on May 21, 2012.  The following day the Veteran signed correspondence in which he requested a Board hearing be held at the RO.  For reasons not readily apparent from the record, his request was not filed with the RO until June 22, 2012 and the Board was not notified of the request until July 23, 2012.  VA regulations provide that a claimant may request a hearing within 90 days following notification of certification of an appeal to the Board.  38 C.F.R. § 20.1304(a).  Such a request, however, must be submitted directly to the Board and not the agency of original jurisdiction.  Id.  As the Board was notified of the Veteran's request for a Travel Board hearing within the 90-day period, his request is deemed timely and will be granted.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Therefore, additional action is required in this case because the Veteran maintains a desire to attend a Board hearing at the RO.  As the Regional Office schedules Travel Board hearings, a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

The RO shall schedule the Veteran for a Travel Board hearing regarding this matter at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his latest address of record as well as to his representative.  After the hearing or after the Veteran's failure to appear for the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


